Citation Nr: 1032610	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  04-35 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for a right 
lower extremity neurological disorder (previously considered as a 
right knee neurological disorder), associated with a right knee 
disability.

2.  Entitlement to an initial rating higher than 20 percent for a 
right lateral femoral cutaneous nerve neuropathy, associated with 
a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted service connection for a 
neurological disorder of the right knee and assigned an initial 
noncompensable (0-percent) rating for the disability 
retroactively effective from March 11, 2004, the date of receipt 
of the Veteran's claim.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (indicating when this occurs VA adjudicators must 
consider whether the Veteran's rating should be "staged" to 
compensate him for times since the effective date of his award 
when his disability may have been more severe than at others).

The neurological disorder of the right knee issue was previously 
before the Board in November 2007 and October 2009, and was 
remanded for further development.  

In December 2009, the RO granted the Veteran's claim for right 
lateral femoral cutaneous nerve neuropathy, associated with a 
right knee disability.  The RO assigned an initial 20-percent 
rating for the disability retroactively effective from November 
18, 2009, the date of the VA examination that established 
findings sufficient to grant a separate rating.  The RO continued 
the 0-percent rating for the Veteran's neurological disorder of 
the right knee.  See Fenderson, 12 Vet. App. at 125-26.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claims can be properly 
adjudicated.  
These claims were most recently remanded by the Board in October 
2009.  Upon review of the claims file, the Board finds that the 
development directed by the Board in its last remand was not 
accomplished.  Where the remand orders of the Board or the Courts 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).

The RO/AMC was directed by the Board to obtain a medical opinion 
addressing the current severity of the Veteran's neurological 
symptoms associated with his right knee disability, to include 
symptoms in and around the knee itself, in the right lateral 
thigh to the hip, and in the right lower leg to the foot.  The VA 
examiner was asked to specifically comment on each nerve 
impairment and whether that impairment results in mild incomplete 
paralysis, moderate incomplete paralysis, severe incomplete 
paralysis, or complete paralysis.  The VA examiner did not 
complete this instruction, and therefore this matter must be 
again remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
neurological examination in order to 
determine the current severity of any 
neurological symptoms associated with his 
right knee disability, to include symptoms in 
and around the knee itself, in the right 
lateral thigh to the hip, and in the right 
lower leg to the foot.  The claims file and a 
copy of this remand must be made available to 
and reviewed by the examiner, and such review 
should be noted in the examination report.  
All necessary tests and studies should be 
conducted, including but not limited to 
NCV/EMG studies and MRIs, as applicable.  If 
the Veteran is unable, for any reason, to 
participate in any part of the examination, 
such as sensory or motor testing, such should 
be indicated in the examination report.

The examiner is requested to identify the 
severity of all current neurological 
conditions that are at least as likely as not 
(probability of 50 percent or more) 
associated with the Veteran's service-
connected right knee disability.  
Specifically, the examiner should 
indicate whether any nerve impairment 
results in mild incomplete paralysis, 
moderate incomplete paralysis, severe 
incomplete paralysis, or complete 
paralysis.  If there is any neurological 
condition that is not related to the 
Veteran's right knee disability, the examiner 
should so state.  A complete rationale must 
be provided for any opinion offered.  
Specifically, the rationale must reflect 
consideration of all medical and lay evidence 
of record, including but not limited to the 
results of previous diagnostic tests and the 
Veteran's subjective reports of neurological 
symptoms.  Additionally, the examiner is 
requested to comment on all medical opinions 
of record.

2.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since issuance 
of the most recent supplemental statement of 
the case.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


